Citation Nr: 0906804	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-31 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 13, 2005, 
for the grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

In February 2009, the Board granted a motion to advance this 
case on the docket.  
38 C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  In an August 1946 rating decision, the RO denied service 
connection for bilateral hearing loss.  The Veteran did not 
appeal that decision and it became final.

2.  In a September 1999 rating decision, the RO denied the 
Veteran's request to reopen his claim for service connection 
for bilateral hearing loss.  The Veteran did not appeal the 
September 1999 rating decision and that decision became 
final.

3.  The Veteran filed a subsequent request to reopen his 
claim for service connection for bilateral hearing loss, 
which was received on June 13, 2005.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 
2005, for the grant of service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5103, 5103A, 5110(West 2002); 38 C.F.R. §§ 3.1(r), 3.155, 
3.350, 3.351, 3.352, 3.400 (2008); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In this case, the Veteran seeks an effective date earlier 
than June 13, 2005, for a grant of service connection for 
bilateral hearing loss.  Specifically, he asserts that the 
grant of service connection should be effective either August 
20, 1946, or August 2, 1999, for his bilateral hearing loss.

In deciding this case based on its application of the law to 
the pertinent facts, the Board notes that the "date of 
receipt" of claim means the date on which the claim was 
received by VA, except as to specific provisions for claims 
received in the State Department, the Social Security 
Administration, or the Department of Defense.  38 C.F.R. § 
3.1(r).  

Here, the Veteran maintains that the grant of service 
connection for bilateral hearing loss should be made 
effective either at the time he filed original claim for 
service connection in August 1946 or upon the filing of his 
first request to reopen his service connection claim in 
August 1999.  However, both the rating decision that 
originally denied his claim in August 1946 and the September 
1999 rating decision that denied his request to reopen his 
claim were not appealed within one year, and those decisions 
became final.  

On June 13, 2005, the Veteran requested to open his claim for 
hearing loss.  In July 2006, the RO granted service 
connection.  In May 2007, he submitted a disagreement to the 
effective date.  

Importantly, after the RO's decision to deny the Veteran's 
claim to reopen in September 1999, the record contains no 
statement or communication submitted to VA that constitutes a 
request to reopen his claim until June 13, 2005.  In fact, no 
other evidence was submitted following the September 1999 
rating decision until his request to reopen his hearing loss 
claim was received in June 2005.

The Board acknowledges that the VA treatment reports reveal 
that the Veteran sought consultation for hearing aids in 
October 2004.  However, because he had not been granted 
service connection for hearing loss, the mere receipt of 
medical records cannot be construed as an informal claim.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999); Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  Therefore, the evidence of 
record does not indicate that VA was in receipt of his claim 
to reopen at any time prior to June13, 2005.  

The law and regulations provide that the effective date of an 
award based on a claim reopened after a final disallowance, 
as is the case here, shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (emphasis added).  Because the Veteran's 
application for to reopen his service connection claim for 
bilateral hearing loss was not received by VA until June 13, 
2005, regardless of whether entitlement to compensation 
benefits arose at an earlier date, he is not entitled to an 
earlier effective date prior to June 13, 2005, as a matter of 
law.   
 
In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
weight of the evidence is against the Veteran's claim for an 
earlier effective date for service connection for bilateral 
hearing loss, the Board is unable to grant the benefits 
sought. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 
2005, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issue on appeal.  

Moreover, the Veteran's claim arises from his disagreement 
with the initial effective date assigned following a grant of 
compensation benefits.  Courts have held that, once a claim 
for benefits is granted, the claim is substantiated and 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the Veteran and his representative 
have submitted statements on his behalf.  Additionally, he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge 
in January 2009.  

Significantly, neither the Veteran nor his representative has 
alleged that there is any evidence that has not been obtained 
that is necessary for a full and fair adjudication of this 
issue.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An effective date earlier than June 13, 2005, for the grant 
of service connection for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


